Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to minimizing data loss caused by high temperature processing of IC dies.
The claimed invention (claim 1 as representative of the independent claims) recite in part: 
“…writing bits of data to memory locations of a memory of an integrated circuit (IC) that are susceptible to data loss when subjected to elevated temperatures, wherein the bits of data comprise compressed code; 
writing the bits of data to a storage device of the IC that is not susceptible to data loss when subjected to the elevated temperatures; and 
after the IC is subjected to elevated temperatures, overwriting at least one of the bits stored at the memory locations of the memory that are susceptible to data loss with data from the storage device.”
The prior arts of record (Lien, U.S. Patent Application Publication 2016/0350183 as an example of such prior arts) teach memory arrays and a memory controller configured to write an indicator bit to the second nonvolatile memory array, determine whether the indicator bit is valid in response to a power up of the system after a high-temperature event, a received command after a high-temperature event, a predetermined number of power ups, or a power up or received command after each of a predetermined number of high-temperature events, and write data stored in the second nonvolatile memory array to the first nonvolatile memory array when the indicator bit is valid.
However, the prior arts fail to teach the claimed specifics of:
“…writing bits of data to memory locations of a memory of an integrated circuit (IC) that are susceptible to data loss when subjected to elevated temperatures, wherein the bits of data comprise compressed code; 
writing the bits of data to a storage device of the IC that is not susceptible to data loss when subjected to the elevated temperatures; and 
after the IC is subjected to elevated temperatures, overwriting at least one of the bits stored at the memory locations of the memory that are susceptible to data loss with data from the storage device.”

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-20 are allowable over the prior arts of record.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111